Order entered November 25, 2020




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                               No. 05-20-00626-CV

                   NEW 99 ENTERPRISES, INC., Appellant

                                         V.

                    MATHESON TRI-GAS, INC., Appellee

               On Appeal from the 191st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-18-07389

                                     ORDER

      Before the Court is appellant’s November 23, 2020 unopposed fourth motion
for an extension of time to file its brief on the merits. Appellant requests a four-
day extension of time. We GRANT the motion and extend the time November
30, 2020. We caution appellant that failure to file its brief by November 30th may
result in dismissal of the appeal for want of prosecution without further notice. See
TEX. R. APP. P. 38.8(a)(1).

                                              /s/   ERIN A. NOWELL
                                                    JUSTICE